DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a measurement data acquiring unit for acquiring measurement data”, 
“a signal space separating unit for performing signal separation on a magnetic field spatial distribution
“a calibrating unit for calibrating a sensor error”.
The claim term “unit” in claim(s) 1, 17, 18 and 20 is a generic place holder because is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
3.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 1-15, 17, 18 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
4.1. 	The claim elements “measurement data acquiring unit”, “signal space separating unit”, “calibrating unit” of claims 1, 17, 18 and 20 are unclear because the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform the function relative to perform the “acquiring measurement data”, “performing signal separation” and “calibrating a sensor error”, respectively. Furthermore, the specification simply recites said “units” in the same way it is in the claims 1, “units”, which have not any structure to perform the self-calibration. 
	4.2. 	Furthermore, claims 2-15 are also rejected because they further limit and depend on claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. 	Claim(s) 1-15, 17, 18 and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. 
Specifically, the claims recite “measurement data acquiring unit”, “signal space separating unit”, “calibrating unit” where no structure for these specific limitations is disclosed in the applicant’s specification, therefore, claim 9 is rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function(s) and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim(s) 17 and 20 are/is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are drawn to a "computer readable media" and/or "recording medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). additionally, the broadest reasonable interpretation covers transitory forms of recording medium that can be a compact disc or a carrier wave, which covers a non-statutory embodiment (see MPEP 2106). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 00212, Feb 232010.

Allowable Subject Matter
7.	Claims 1-15, 17, 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is an examiner's statement of reasons why said claims would be allowable: 
	
8. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
a calibration magnetic field generating unit for generating a calibration magnetic field at a position on a straight line that can be drawn without crossing the plurality of magnetic sensor cells from a measurement space outside the measurement space where the plurality of magnetic sensor cells are not arranged in the closed space that is composed of the smallest convex polygon that includes all of the plurality of magnetic sensor cells in a cross-sectional view; and
a calibrating unit for calibrating a sensor error for the magnetic sensor based on a separation error in a case where the signal separation has been performed on a spatial distribution of the calibration magnetic field. 
	
9.	Claims 2-15 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are further limiting and depending on claim 1.

10. 	Regarding claim 17, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
a calibration magnetic field generating unit for generating a calibration magnetic field at a position on a straight line that can be drawn without crossing the plurality of magnetic sensor cells from a measurement space outside the measurement space where the plurality of magnetic sensor cells are not arranged in the closed space that is composed of the smallest convex polygon that includes all of the plurality of magnetic sensor cells in a cross-sectional view; and
a calibrating unit for calibrating a sensor error for the magnetic sensor based on a separation error in a case where the signal separation has been performed on a spatial distribution of the calibration magnetic field. 

11. 	Regarding claim 18, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
a calibrating unit for calibrating a sensor error in the magnetic sensor of a first magnetic sensor cell group of the plurality of magnetic sensor cells based on the separation error in a case where signal separation has been performed on a spatial distribution of the calibration magnetic field generated at a first position, and calibrating the sensor error in the magnetic sensor of a second magnetic sensor cell group of the plurality of magnetic sensor cells based on a separation error in a case where signal separation has been performed on a spatial distribution of the calibration magnetic field generated at a second position. 
	
12. 	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
a calibrating unit for calibrating a sensor error in the magnetic sensor of a first magnetic sensor cell group of the plurality of magnetic sensor cells based on the separation error in a case where signal separation has been performed on a spatial distribution of the calibration magnetic field generated at a first position, and calibrating the sensor error in the magnetic sensor of a second magnetic sensor cell group of the plurality of magnetic sensor cells based on a separation error in a case where signal separation has been performed on a spatial distribution of the calibration magnetic field generated at a second position. 

Reasons for Allowability / Allowable Subject Matter
13. 	Claims 16 and 19 are allowed. The following is an examiner's statement of reasons for allowance:

14.	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
generating a calibration magnetic field at a position on a straight line that can be drawn without crossing the plurality of magnetic sensor cells from the measurement space outside the measurement space where the plurality of magnetic sensor cells are not arranged in the closed space that is composed of the smallest convex polygon that includes all of the plurality of magnetic sensor cells in a cross-sectional view; and calibrating a sensor error for the magnetic sensor based on a separation error in a case where signal separation has been performed on a spatial distribution of the calibration magnetic field.

15. 	Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
calibrating a sensor error in the magnetic sensor of a first magnetic sensor cell group of the plurality of magnetic sensor cells based on the separation error in a case where signal separation has been performed on a spatial distribution of the calibration magnetic field generated at a first position, and calibrating the sensor error in the magnetic sensor of a second magnetic sensor cell group of the plurality of magnetic sensor cells based on a separation error in a case where signal separation has been performed on a spatial distribution of the calibration magnetic field generated at a second position.

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Varcoe (Pub. No.: US 2019/0133478) teaches “A method of using a magnetometer system (30) to analyse the magnetic field of a region of a subject's body is provided. The method comprises using one or more detectors (60) to detect the time varying magnetic field of a region of a subject's body, using a digitiser (42) to digitise a signal or signals from the one or more detectors (60), each signal that is digitised including noise and a periodic signal produced by one or more of the one or more detectors (60) due to the time varying magnetic field of the region of the subject's body, and averaging the digitised signal or signals over plural periods” (Abstract).
b)	NAGASAKA (Pub. No.: US 2017/0299662) teaches “A magnetic field measurement apparatus includes a plurality of magnetic sensors, a calibration unit that estimates a magnetic field on the basis of detected vectors of the magnetic sensors, positional information of the magnetic sensors, and measured values of the magnetic sensors, and updates the detected vectors on the basis of the estimated magnetic field, and a magnetic field calculation unit that calculates a magnetic field to be measured on the basis of the measured values of the magnetic sensors and the detected vectors updated by the calibration unit” (Abstract).
c)	Ludwig (Pub. No.: US 2017/0248665) teaches “A method for determining a position of a mobile device relative to a BO field magnet along a z-coordinate axis, and a device and a magnetic resonance tomography unit for performing the method are provided. The device includes a magnetic field strength sensor arranged in a fixed relative position” (Abstract).
d)	Simola (Pub. No.: US 2006/0031038) teaches “a method and device by means of which an irrotational, sourceless vector field can be expressed by a number of physically reasonable basis vectors as small as possible in such a manner that the measured signals can be unambiguously divided into signals of the irrotational, sourceless vector field that are caused by an interesting object or external interferences, as well as into a signal caused by the nonideality of the measuring device, which signal is not included in the model of the signal space describing an irrotational, sourceless vector field” (Abstract).

17.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further required substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867